    Case 0:18-cr-60337-JEM Document 69 Entered on FLSD Docket 04/16/2019 Page 1 of 6
*



                                UN IT ED STA TES D ISTRIC T C O U RT
                                SO U TH ER N DISTR IC T O F FLO R IDA

                                CA SE N O . 18-60337-CR -M A R T1NEZ

     U NITED STA TES O F A M ERIC A ,



     ALV AR O V ALD EZ,

                           D efendant.
                                             /

                                         PLEA AGREEM ENT
            TheUnitedStatesAttorney'sOfficefortheSouthernDistrictofFlorida(''thisOffice''land
     ALVARO VALDEZ (hereinafterreferred to as the Iddefendanf') enter into the following
     agreem ent'
               .

                   The defendant agrees to plead guilty to Counts l and 3 of the Superseding

     Inform ation,which charge t athe did know ingly,in and fecting interstate com m erce, conspire
                       b N P O nî= '
     to sex traffic a minor;in violation ofTit 1 ,United S tes Code,Section 1594;and thathe

     knowingly distributed im agesofchild pornography,in violation ofTitle 18,United StatesCode,

     Section2251(a)(2).
                   The defendant is aw are that the sentence w ill be im posed by the eourt after

     considerationoftheFederalSentencingGuidelinesandPolicyStatements(hereinafter'dsentencing
     Guidelines''). The defendantacknowledges and understands thatthe courtwillcompute an
     advisory sentence under the Sentencing G uidelines and that the applicable guidelines w ill be

     determ ined by the courtrelying in parton theresultsofaPre-sentence lnvestigation by thecourt's

     probation oftice,w hich investigation w illcom m ence afterthe guilty plea hasbeen entered. The

     defendantis also aw are that,undercertain circum stances,the courtm ay departfrom the advisory

     sentencing guideline range that ithas com puted,and m ay raise or low er that advisory sentence

     underthe Sentencing Guidelines. The defendantis f'
                                                      urther aw are and understandsthatthe court
Case 0:18-cr-60337-JEM Document 69 Entered on FLSD Docket 04/16/2019 Page 2 of 6




 is required to considerthe advisory guideline range detennined underthe Sentencing Guidelines,

 butis notbound to im pose that sentence;the coul'tis pennitted to tailorthe ultim ate sentence in

 lightofotherstatutory concerns,and such sentence m ay be eitherm ore severe or less severe than

 the Sentencing Guidelines'advisory sentence. Know ing these facts,the defendantunderstands

 and acknow ledges thatthe courthas the authority to im pose any sentence w ithin and up to the

 statutory m axim um authorized by 1aw for the offenses identitied in paragraph 1 and that the

 defendantm ay notw ithdraw hisplea solely asa resultofthe sentence im posed.

                The defendant understands and aclcnow ledges that the Courtm ay im pose:as to

 Count1,a statutory maximum tenn ofimprisonmentoflife;aminimum tenn offive(5)years
 superdsedreleaseuptolife;afineofuptotwohundredfiftythousanddollars($250,000.00).
                                                                                ,and
 orderofrestitution. AstoCount3,theCourtshallimposeamandatorymiùimum term oftive(5)
 years' imprisonment and may impose a statutory maximum tenn of twenty (20) years'
 imprisonment'
             ,;a fineofup totwo hundred fifty thousand dollars($250,000.00),
                                                                           .and orderof
 restitution.

                The defendant further understands and acknow ledges that, in addition to any

 sentenceim posedunderparagraph 3 ofthisagreem ent,aspecialassessm entintheamountof$200
 w illbe im posed on the defendant. The defendant agrees that any specialassessm ent im posed

 shallbe paid atthe tim e ofsentencing. lfthe defendant is tinancially unable to pay the special

 assessm ent,the defendantagrees to presentevidence to this Office and the Coul'
                                                                               t atthe tim e of

 sentencing asto the reasons forthe defendant's failure to pay.

                The defendant further understands and acknow ledges that,pursuant to Title 18,

 United StatesCode,Section 3014,aspecialassessm entin the am ountof$5,000 willbe imposed

                                                2
Case 0:18-cr-60337-JEM Document 69 Entered on FLSD Docket 04/16/2019 Page 3 of 6

                                                                                                       pf
                             V < kk -qàcui -
                                           ,.çè                              io no1 <
  on the defendantbecause,                                                            '    indigent

  and ispleading guiltytoanoffenseunderChapter110 (relatingto sexualexploitation and other
  abuseofchildren). The defendantagreesthatthisspccialassessmentshallnotbepayableuntil
  thedefendanthassatisfied alloutstanding court-ordered fines, ordersofrestitution,and any other

  obligation related to victim -com pensation arising from the crim inalconviction, upon which this

  specialassessmentisbased.

                This Oftice reservesthe rightto inform the courtand the probation office ofall

  factspertinentto the sentencing process, including a11relevantinform ation concerning theoffenses

  eom m itted, whether eharged or not, as w ell as concerning the defendant and the defendant's

  background. Subjed onlytotheexmesstermsofany agreed-upon sentencingrecommendations
  containedinthisagreement,thisOffice furtherreservesthe rightto m akeany reeomm endation as

 to thequality and quantity ofpunishm ent.

                ThisOffice agreesthatitwillrecomm end thatthe Courtreduce by two levelsthe

 sentencing guideline level applicable to the defendant's offense, pursuantto Section 3E1.1(a)of

 the Senteneing G uidelines,based upon the defendant's recognition and affinnative and tim ely

 aeceptalwe ofpersonalresponsibility.Ifatthe time ofsentencing the defendant'soffenselevelis

 determ ined to be 16 or greater,the governm entwillfile a motion requesting an additionalone     -




 leveldecreasepursuantto Section 3E 1.1(b)oftheSentencingGuidelines,statingthatthedefendant

 has assisted authorities in the investigation or prosecution of his own m isconduct by tim ely

 notifying authorhies of his intention to entera plea of guilty, thereby perm itting the governm ent

 to avoid preparing fortrialand perm itting the governm entand the coul'
                                                                       tto allocate theirresources

 efficiently. This Office further agreesto recom m end thatthe Courtim pose a sentence atthe low


                                                 3
Case 0:18-cr-60337-JEM Document 69 Entered on FLSD Docket 04/16/2019 Page 4 of 6




 end of the advisory guideline range. The United States,how ever,w illnotbe required to m ake

 thismotion orthisrecommendationifthedefendant:(1)failsorrefusestomakeafull,accurate
 and com plete disclosure to the probation oftice of the circum stances surrounding the relevant

 offenseconduct'
               ,(2)isfoundtohavemisrepresentedfactstothegovernmentpriortoenteringinto
 thisplea agreement'
                   ,or (3)commits any misconductafter entering into thisplea agreement,
 including butnotlim ited to,com m itting a state or federaloffense,violating any tenn ofrelease,

 or m aking false statem ents or m isrepresentations to any govenunentalentity or official. This

 oftice w illrecom m end dism issalofCount2 atsentencing.

               The defendantisaw are thatthe sentence hasnotyetbeen determ ined by the Court.

 The defendantalso isaw are thatany estim ate ofthe probable sentencing range orsentence thatthe

 defendant m ay receive, w hether that estim ate com es from the defendant's attorney, the

 governm ent,or the probation office,is a prediction,not a prom ise, and is not binding on the

 governm ent,the probation office or the Court. The defendant understands further that any

 recom m endation thatthe governm entm akesto the Coul'tasto sentencing,whetherpursuantto this

 agreementorotherwise,isnotbinding ontheCourtand theCourtmay disregardthe h
 recom m endation in its entirety. The defendant understands and acknowledges, as prqçvivusly
                                                                                    I DV l9
 acknowledgedinparagraph2above,thatthedefendantmaynotwithdrawhispleabase/uponthe
 Court's decision not to accept a sentencing recom m endation m ade by the defendant, the

 government,orarecommendationmadejointlyby boththedefendantandthegovernment.
               The defendantunderstands thatby pleading guilty,he willbe required to register

 asa sex offenderupon hisrelease from prison asa condition ofsupervised release pursuantto 18

 U.S.C.53583(d). Thedefendantalsounderstandsthatindependentofsupervisedrelease,hewill

                                               4
Case 0:18-cr-60337-JEM Document 69 Entered on FLSD Docket 04/16/2019 Page 5 of 6




  besubjecttofcderalandstatesex offenderregistrationrequirements,andthatthoserequirements
  m ay apply throughout defendant's life. The defendant understands that he shall keep his

  registration current, shall notify the state sex offender registration agency or agencies of any

  changesto defendant'snam e,place ofresidence, em ploym ent,orstudentstatus,orotherrelevant

  inform ation. The defendant shall com ply w ith requirem ents to periodieally verify in person

  defendant's sex offender registration information. The defendantunderstands thathe willbe

  subjecttopossiblefederaland statepenaltiesforfailure to comply with any such sex offender
 registration requirem ents. lf the defendantresides in Florida following release from prison,

 defendantwillbe subjectto the registration requirements of Florida State Statute 943.0435.
 Defendantfurtherunderstandsthat,under 18 U .S.C.5 4042(c),noticewillbeprovidedto certain

 1aw enforcem entagenciesupon defendant'sreleasefrom confinementfollowing conviction.

         10.    Asa condition ofsupervised release,the defendantshallinitially registerwith the

 state sex offender registration in the state ofFlorida,and shallalso registerwith the state sex

 offenderregistration agency in any state where defendantresides, is em ployed,w orks,or is a

 student,asdirected by the Probation O fficer. The defendant shallcom ply w ith al1requirem ents

 offederaland state sex offenderregistration laws,includingtherequirem enttoupdatedefendant's

 registration inform ation. The defendant shallprovide proof of registration to the Probation

 Officerwithin 72 hoursofreleasefrom imprisonm ent.

                 The defendant recognizes that pleading guilty m ay have consequences w ith

 respectto the defendant'sim m igration status ifthe defendantisnota citizen ofthe U nited States.

 Underfederallaw ,a broad range oferim esarc rem ovable offenses, including the offense to which

 thedefendantispleadingguilty. Removalandotherimmigrationconsequeneesarethesubjed of

                                                5
Case 0:18-cr-60337-JEM Document 69 Entered on FLSD Docket 04/16/2019 Page 6 of 6




 a separate proceeding, how ever, and the defendant understands that no one, including the

 defendant'sattolmey orthe Coul't,can predictto a certainty theeffectofthe defendant'sconvictions

 on the defendant'sim m igration status. The defendantneverthelessaffil'm sthathe w antsto plead

 guilty regardlessofany im m igration consequencesthatthe defendant'splea m ay entail,even ifthe

 consequence isthe defendant's rem ovalfrom the U nited States.

        12.     This isthe entire agreem entand understanding betw een thisO ffice and the

 D efendant. There are no otheragreem ents,prom ises,representations,orunderstandings.



        Dat
          e: 2?u)-
                 c=tA                        B :
                                                    U
                                                    AN
                                                     RI
                                                     <
                                                      A
                                                      TE
                                                       ND
                                                        AS
                                                         FT
                                                          AA
                                                           J
                                                           A
                                                           TE
                                                            RS
                                                             DA
                                                              OT
                                                               O
                                                               TR
                                                                OS
                                                                 R
                                                                 H
                                                                 NA
                                                                  E
                                                                  NY
                                                    FRA ClS V I     ON TES
                                                    A SS T N T      ITED STA TES A TTORN EY

        Date:          lL lq                        M lC EL G L TY
                                                    A TTORN EY FO D EFEN DAN T

        oate:           !(, l               By:
                                                    A LV AR O V A LD EZ
                                                    D EFEN DA N T




                                                6
